Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 1 of 18 Page ID #:1927




                            Exhibit A
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 2 of 18 Page ID #:1928




        SHEPPARD, MULLIN, RICHTER & HAMPTON llp
          A Limited Liability Partnership
    2     Including Professional Corporations
        GREGORY F. HURLEY, Cal. Bar No. 126791
    3   ghurley@sheppardmullin.com
        MICHAEL J. CHILLEEN, Cal. Bar No. 210704
    4   mchilleen@sheppardmullin.com
        BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
    5   bleimkuhler@sheppardmullin.com
        650 Town Center Drive, 10th Floor
    6   Costa Mesa, California 92626-1993
        Telephone:    714.513.5100
    7   Facsimile:    714.513.5130

    8 Attorneys for Defendant,
        DOMINO’S PIZZA LLC
    9
   10                                  UNITED STATES DISTRICT COURT

   11                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

   12
   13   GUILLERMO ROBLES,                               Case No. 2:16-cv-06599-SJO-FFMx
                                                        Hon. S. James Otero
   14                     Plaintiff,
                                                        DEFENDANT DOMINO’S PIZZA LLC’S
   15                                                   RESPONSES AND OBJECTIONS TO
                                                        PLAINTIFF GUILLERMO ROBLES，
   16 DOMINOS PIZZA LLC,                                NOTICE OF TAKING DEPOSITION OF
                                                        PMK IN ACCORDANCE WITH FRCP
   17                     Defendant.                    30(b)(6)

   18                                                  Date:    November 25,2019
                                                       Time:    10:00 a.m.
   19                                                  Place:   17752 Skypark Circle, Suite 100
                                                                Irvine, California 92614
  20
                                                       Action Filed:    September 1，2016
  21                                                   Trial Date:      March 24,2020

  22
  23 PROPOUNDING PARTY:                     PLAINTIFF GUILLERMO ROBLES

  24 RESPONDING PARTY:                      DEFENDANT DOMINO5S PIZZA LLC

  25

  26
  27
  28

        SMRH:4842-3623-5949.1                          DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
                                           PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 3 of 18 Page ID #:1929




                PLEASE TAKE NOTICE that Defendant Domino’s Pizza LLC (“Defendant”)hereby

   2 serves its responses and objections to Plaintiff Guillermo Robles’(“Plaintiff’)Notice of Taking
    3 Deposition Pursuant to Fed. R. Civ. P. 30(b)(6) (the "Notice") as follows:
    4                               OBJECTIONS TO DEPOSITION NOTICE

    5           Plaintiff failed to meet and confer with Defendant before serving its notice of deposition，

    6 unilaterally selecting a date, time and location for deposition. Defendant and/or defense counsel
    7 are not available on the selected date. No deponent will be produced on November 25.2019.
    8           If the parties can come to an agreement regarding Defendant’s objections, then Defendant

    9 will produce a deponent on a mutually convenient date.
   10                               OBJECTIONS TO DEPOSITION TOPICS

   11 TOPIC NO. 1:
   12           The design, creation, implementation, release, maintenance, ownership, operation, and

   13 control of the WEBSITE. This topic includes:
   14                     The coding, design, and format of the WEBSITE;

   15           b.        How, when, where, and by whom (including third parties) the WEBSITE

   16 (including the content thereon) is or was designed，created, implemented, released, maintained,
   17 operated, and controlled; and
   18                     How, when, where, and by whom "bugs" or other defects of the WEBSITE are

   19 addressed or resolved.
  20 OBJECTIONS TO TOPIC NO. 1:
  21            Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

  22 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
  23 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
  24 further objects to this Topic to the extent it calls for information protected by the attorney-client
  25 and/or attorney work product privileges and/or for the early disclosure of expert information.

  26 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
  27
  28

        SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
        5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 4 of 18 Page ID #:1930




        TOPIC NO. 2:

    2           The design, creation, implementation, release, maintenance, ownership, operation, and

    3 control of the MOBILE APP. This topic includes:
    4                     The coding, design, and format of the MOBILE APP;

    5           b.        How, when, where, and by whom (including third parties) the MOBILE APP

    6 (including the content thereon) is or was designed, created, implemented, released, maintained,

    7 operated, and controlled; and
    8                     How, when, where, and by whom "bugs" or other defects of the MOBILE APP are

    9 addressed or resolved.
  10 OBJECTIONS TO TOPIC NO. 2:

  11            Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

   12 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
  13 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
  14 further objects to this Topic to the extent it calls for information protected by the attorney-client
   15 and/or attorney work product privileges and/or for the early disclosure of expert infoimation.

   16 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.

   17 TOPIC NO. 3:
   18           The purpose, function, and use of YOUR WEBSITE.

   19 OBJECTIONS TO TOPIC NO. 3:
  20            Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

  21    limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects

  22 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
  23 further objects to this Topic to the extent it calls for information protected by the attorney-client
  24 and/or attorney work product privileges and/or for the early disclosure of expert information.
  25 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
  26 TOPIC NO. 4;
  27            The purpose, function, and use of YOUR MOBILE APP.

  28
                                                         -2-
        SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
        5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 5 of 18 Page ID #:1931




        OBJECTIONS TO TOPIC NO. 4:

    2           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

    3 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
    4 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
    5 further objects to this Topic to the extent it calls for information protected by the attorney-client
    6 and/or attorney work product privileges and/or for the early disclosure of expert information.
    7 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
    8 TOPIC NO. 5:
    9           All marketing, consumer, and cost/benefit studies of YOUR WEBSITE.

   10 OBJECTIONS TO TOPIC NO. 5:
   11           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

   12 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
   13 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
   14 further objects to this Topic to the extent it calls for information protected by the attorney-client
   15 and/or attorney work product privileges and/or for the early disclosure of expert information.
   16 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
   17 TOPIC NO. 6:
   18           All marketing, consumer, and cost/benefit studies of YOUR MOBILE APP.

   19 OBJECTIONS TO TOPIC NO. 6:
  20            Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

  21 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
  22 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
  23 fixrther objects to this Topic to the extent it calls for information protected by the attorney-client
  24 and/or attorney work product privileges and/or for the early disclosure of expert information.
  25 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
  26 TOPIC NO. 7:
  27            All marketing plans for YOUR WEBSITE.

  28
                                                          -3-
        SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
        5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 6 of 18 Page ID #:1932




        OBJECTIONS TO TOPIC NO. 7:

    2           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

    3 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
    4 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
    5 further objects to this Topic to the extent it calls for information protected by the attorney-client
    6 and/or attorney work product privileges and/or for the early disclosure of expert information.
    7 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
    8 TOPIC NO. 8:
    9           All marketing plans for YOUR MOBILE APP.

   10 OBJECTIONS TO TOPIC NO. 8:
   11           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

   12 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
   13 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
   14 further objects to this Topic to the extent it calls for information protected by the attorney-client
   15 and/or attorney work product privileges and/or for the early disclosure of expert information.
   16 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
   17 TOPIC NO. 9:
   18           All efforts planned or contemplated to heighten the enjoyment and ease of use of YOUR

   19 WEBSITE to visitors.
   20 OBJECTIONS TO TOPIC NO. 9:
   21           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

   22 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
   23 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
   24 further objects to this Topic to the extent it calls for information protected by the attorney-client
   25 and/or attorney work product privileges and/or for the early disclosure of expert information.
   26 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
   27 TOPIC NO. 10:
   28           All efforts planned or contemplated to heighten the enjoyment and ease of use of YOUR
                                                          -4-
        SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
        5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 7 of 18 Page ID #:1933




        MOBILE APP to users.

    2 OBJECTIONS TO TOPIC NO. 10:
    3           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

    4 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
    5 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
    6 further objects to this Topic to the extent it calls for information protected by the attorney-client
    7 and/or attorney work product privileges and/or for the early disclosure of expert information.
    8 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
    9 TOPIC NO. 11:
   10           The actions taken to market goods and services available at YOUR retail locations through

   11 YOUR WEBSITE.
   12 OBJECTIONS TO TOPIC NO. 11:
   13           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

   14 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
   15 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
   16 fiirther objects to this Topic to the extent it calls for information protected by the attorney-client
   17 and/or attorney work product privileges and/or for the early disclosure of expert information.
   18 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
   19 TOPIC NO. 12:
  20            The actions taken to market goods and services available at YOUR retail locations through

  21 YOUR MOBILE APP.
  22 OBJECTIONS TO TOPIC NO. 12:
  23            Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

  24 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
  25 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
  26 further objects to this Topic to the extent it calls for information protected by the attorney-client
  27 and/or attorney work product privileges and/or for the early disclosure of expert information.
   28 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
                                                          -5-
        SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
        5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 8 of 18 Page ID #:1934




        TOPIC NO. 13:

    2           YOUR POLICY or POLICIES regarding ACCESSIBLITY of the WEBSITE in effect in

    3 2015, including:
    4           a.        All POLICY or POLICIES YOU developed or purported to follow regarding

    5 procurement of accessible information technology products and services that YOU use to
    6 communicate with or interact with the public, including copies of any such documents;
    7           b.        All POLICY or POLICIES YOU developed or purported to follow regarding

    8 making and maintaining the WEBSITE in an ACCESSIBLE state, including copies of any such
    9 documents;
   10           c.        All POLICY or POLICIES YOU developed or purported to follow for processing

   11 ACCESSIBILITY and other complaints from users of the WEBSITE; and
   12           d.        All POLICY or POLICIES YOU developed or purported to follow regarding

   13 service level agreements or other bug fix priority levels for the WEBSITE.
   14 OBJECTIONS TO TOPIC NO. 13:
   15           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

   16 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
   17 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
   18 further objects to this Topic to the extent it calls for information protected by the attorney-client
   19 and/or attorney work product privileges and/or for the early disclosure of expert information.
   20 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
  21 TOPIC NO. 14:
   22           YOUR POLICY or POLICIES regarding ACCESSIBLITY of the MOBILE APP in effect

   23 in 2015, including:
  24            a.        All POLICY or POLICIES YOU developed or purported to follow regarding

   25 procurement of accessible information technology products and services that YOU use to
   26 communicate with or interact with the public, including copies of any such documents;
   27           b.        All POLICY or POLICIES YOU developed or purported to follow regarding

   28 making and maintaining the MOBILE APP in an ACCESSIBLE state, including copies of any
                                                          -6-
        SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC，S OBJECTIONS TO
        5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 9 of 18 Page ID #:1935




        such documents;

    2           c.        All POLICY or POLICIES YOU developed or purported to follow for processing

    3 ACCESSIBILITY and other complaints from users of the MOBILE APP; and
    4           d.        All POLICY or POLICIES YOU developed or purported to follow regarding

    5 service level agreements or other bug fix priority levels for the MOBILE APR
    6 OBJECTIONS TO TOPIC NO. 14:
    7           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

    8 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
    9 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
  10 further objects to this Topic to the extent it calls for information protected by the attorney-client
   11 and/or attorney work product privileges and/or for the early disclosure of expert information.
   12 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
   13 TOPIC NO. 15:
   14           YOUR POLICY or POLICIES regarding ACCESSIBLITY of the WEBSITE in effect

   15 from 2016 to the present, including:
   16           a.        All POLICY or POLICIES YOU have developed or purported to follow regarding

   17 procurement of accessible information technology products and services that YOU use to
   18 communicate with or interact with the public, including copies of any such documents;
   19           b.        All POLICY or POLICIES YOU have developed or purported to follow regarding

  20 making and maintaining the WEBSITE in an ACCESSIBLE state, including copies of any such
  21 documents;
  22            c.        All POLICY or POLICIES YOU have developed or purported to follow for

  23 processing ACCESSIBILITY and other complaints from users of the WEBSITE; and
  24            d.        All POLICY or POLICIES YOU have developed or purported to follow regarding

  25 service level agreements or other bug fix priority levels for the WEBSITE.
  26 OBJECTIONS TO TOPIC NO. 15:
  27            Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

  28 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
                                                         -7-
        SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
        5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 10 of 18 Page ID
                                  #:1936



     to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant

 2 further objects to this Topic to the extent it calls for information protected by the attorney-client
 3 and/or attorney work product privileges and/or for the early disclosure of expert information.
 4 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
 5 TOPIC NO. 16:
 6            YOUR POLICY or POLICIES regarding ACCESSIBLITY of the MOBILE APP in effect

 7 from 2016 to the present, including:
 8                     All POLICY or POLICIES YOU have developed or purported to follow regarding

 9 procurement of accessible information technology products and services that YOU use to
10 communicate with or interact with the public, including copies of any such documents;
11            b.       All POLICY or POLICIES YOU have developed or purported to follow regarding

12 making and maintaining the MOBILE APP in an ACCESSIBLE state, including copies of any
13 such documents;
14            c.       All POLICY or POLICIES YOU have developed or purported to follow for

15 processing ACCESSIBILITY and other complaints from users of the MOBILE APP; and
16            d.       All POLICY or POLICIES YOU have developed or purported to follow regarding

17 service level agreements or other bug fix priority levels for the MOBILE APP.
18 OBJECTIONS TO TOPIC NO. 166:
19            Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

20 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
21 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
22 further objects to this Topic to the extent it calls for information protected by the attorney-client
23 and/or attorney work product privileges and/or for the early disclosure of expert information.
24 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
25 TOPIC NO. 17:
26            YOUR efforts to make and maintain the WEBSITE in an ACCESSIBLE state. This topic

27 includes:
28                     What reviews, evaluations, or audits have been done of the WEBSITE, including
                                                       -8-
     SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
     5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 11 of 18 Page ID
                                  #:1937



     how, when, where, why, and by whom the reviews, evaluations, or audits were done and results

 2 reported and transmitted;
 3           b.        Challenges to making the WEBSITE ACCESSIBLE, including any security or cost

 4 concerns and any necessary "fundamental alterations" •
 5           c.        What actions are necessary to make the WEBSITE ACCESSIBLE;

 6           d.        The amount of time necessary to make the WEBSITE ACCESSIBLE;

 7                     The personnel assigned and money allocated to make the WEBSITE

 8 ACCESSIBLE both prior and subsequent to the filing of this ACTION;
 9           f.        Training of YOUR employees, partners, or contractors in methods and practices of

10 making and maintaining websites in an accessible state;
11           g-        Those SCREEN READING SOFTWARE PROGRAMS that YOU own, lease, or

12 for which YOU have a licensee;
13           h.        Those automated testing tools for determining the level of ACCESSIBILITY of

14 websites for persons with disabilities that YOU own, lease, or for which YOU have a licensee and
15 when that tool(s) has been utilized; and
16           i.        Testing YOU have conducted or caused to be conducted on the WEBSITE with

17 individuals with disabilities.
18 OBJECTIONS TO TOPIC NO. 17:
19           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

20 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
21 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
22 further objects to this Topic to the extent it calls for information protected by the attorney-client
23 and/or attorney work product privileges and/or for the early disclosure of expert information.
24 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
25 TOPIC NO. 18:
26           YOUR efforts to make and maintain the MOBILE APP in an ACCESSIBLE state. This

27 topic includes:
28                     What reviews, evaluations, or audits have been done of the MOBILE APP,
                                                       -9-
     SMRH:4842-3623-                                   DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
     5949.1                                PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 12 of 18 Page ID
                                  #:1938



     including how, when, where, why, and by whom the reviews, evaluations, or audits were done and

 2 results reported and transmitted;
 3           b.        Challenges to making the MOBILE APP ACCESSIBLE, including any security or

 4 cost concerns and any necessary "fiindamental alterations";
 5           c.        What actions are necessary to make the MOBILE APP ACCESSIBLE;

 6           d.        The amount of time necessary to make the MOBILE APP ACCESSIBLE;

 7           e.        The personnel assigned and money allocated to make the MOBILE APP

 8 ACCESSIBLE both prior and subsequent to the filing of this ACTION;
 9           f.        Training of YOUR employees, partners, or contractors in methods and practices of

10 making and maintaining mobile applications in an accessible state;
11           g-        Those SCREEN READING SOFTWARE PROGRAMS that YOU own, lease, or

12 for which YOU have a licensee;
13           h.        Those automated testing tools for determining the level of ACCESSIBILITY of

14 mobile applications for persons with disabilities that YOU own, lease, or for which YOU have a
15 licensee and when that tool( s) has been utilized; and
16           i. Testing YOU have conducted or caused to be conducted on the MOBILE APP with

17 individuals with disabilities..
18 OBJECTIONS TO TOPIC NO. 18:
19           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

20 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
21 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
22 further objects to this Topic to the extent it calls for information protected by the attorney-client
23 and/or attorney work product privileges and/or for the early disclosure of expert information.
24 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
25 TOPIC NO. 19:
26           The reasons YOU did not have an ACCESSIBLE WEBSITE in 2015.

27 OBJECTIONS TO TOPIC NO. 19:
28           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not
                                                      -10-
     SMRH:4842-3623-                                   DEFENDANT DOMINO PIZZA LLC，S OBJECTIONS TO
     5949.1                                PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 13 of 18 Page ID
                                  #:1939



     limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects

 2 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
 3 further objects to this Topic to the extent it calls for information protected by the attorney-client
 4 and/or attorney work product privileges and/or for the early disclosure of expert information.
 5 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
 6 TOPIC NO. 20:
 7           The reasons YOU did not have an ACCESSIBLE MOBILE APP in 2015.

 8 OBJECTIONS TO TOPIC NO. 20:
 9           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

10 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
11 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
12 further objects to this Topic to the extent it calls for information protected by the attorney-client
13 and/or attorney work product privileges and/or for the early disclosure of expert information.
14 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
15 TOPIC NO. 21:
16           YOUR reports, reviews, evaluations, or audits that measure or evaluate ACCESSIBILITY

17 of the WEBSITE and/or compliance with YOUR POLICY or POLICIES regarding
18 ACCESSIBLITY of the WEBSITE.
19 OBJECTIONS TO TOPIC NO. 21:
20           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

21 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
22 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
23 further objects to this Topic to the extent it calls for information protected by the attorney-client
24 and/or attorney work product privileges and/or for the early disclosure of expert information.
25 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
26 TOPIC NO. 22:
27           YOUR reports, reviews, evaluations, or audits that measure or evaluate ACCESSIBILITY

28 of the MOBILE APP and/or compliance with YOUR POLICY or POLICIES regarding
                                                      -11-
     SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC，S OBJECTIONS TO
     5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 14 of 18 Page ID
                                  #:1940



     ACCESSIBLITY of the MOBILE APPLICATION.

 2 OBJECTIONS TO TOPIC NO. 22:
 3           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

 4 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
 5 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
 6 further objects to this Topic to the extent it calls for information protected by the attorney-client
 7 and/or attorney work product privileges and/or for the early disclosure of expert information.
 8 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
 9 TOPIC NO. 23:
10           Any and all alternatives to the WEBSITE YOU contend provide equal or greater access to

11 YOUR goods, services, facilities, privileges, advantages, or accommodations than the WEBSÏTE.
12 OBJECTIONS TO TOPIC NO. 23:
13           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

14 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
15 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
16 further objects to this Topic to the extent it calls for information protected by the attorney-client
17 and/or attorney work product privileges and/or for the early disclosure of expert information.
18 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
19 TOPIC NO. 24:
20           Any and all alternatives to the MOBILE APP YOU contend provides equal or greater

21 access to YOUR goods, services, facilities, privileges, advantages, or accommodations than the
22 MOBILE APP.
23 OBJECTIONS TO TOPIC NO. 24:
24           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

25 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
26 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
27 further objects to this Topic to the extent it calls for information protected by the attorney-client
28 and/or attorney work product privileges and/or for the early disclosure of expert information.
                                                      -12-
     SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
     5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 15 of 18 Page ID
                                  #:1941



     Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.

 2 TOPIC NO. 25:
 3            The training provided to personnel who answer calls to YOUR 800-252-4031 customer

 4 service line, including the training provided customer service operators in how to assist blind
 5 callers.
 6 OBJECTIONS TO TOPIC NO. 25:

 7            Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

 8 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
 9 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant

10 fiirther objects to this Topic to the extent it calls for information protected by the attorney-client
11   and/or attorney work product privileges and/or for the early disclosure of expert information.

12 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
13   TOPIC NO. 26:

14            Complaints or inquiries about or notice of the WEBSITE not being ACCESSIBLE or

15 otherwise difficult for persons with disabilities to use.

16 OBJECTIONS TO TOPIC NO. 26:
17            Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

18 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
19 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
20 further objects to this Topic to the extent it calls for information protected by the attorney-client
21   and/or attorney work product privileges and/or for the early disclosure of expert information.

22 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
23 TOPIC NO. 27:
24            Complaints or inquiries about or notice of the MOBILE APP not being ACCESSIBLE or

25 otherwise difficult for persons with disabilities to use.
26 OBJECTIONS TO TOPIC NO. 27:
27            Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

28 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
                                                      -13-
     SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
     5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 16 of 18 Page ID
                                  #:1942



     to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant

 2 further objects to this Topic to the extent it calls for information protected by the attorney-client
 3 and/or attorney work product privileges and/or for the early disclosure of expert information.
 4 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
 5 TOPIC NO. 28:
 6           The operational costs relating to YOUR WEBSITE and the revenues and profits received

 7 by YOU as a result, directly or indirectly, of the operation of YOUR WEBSITE.
 8 OBJECTIONS TO TOPIC NO. 28:
 9           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

10 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
11 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
12 further objects to this Topic to the extent it calls for information protected by the attorney-client
13 and/or attorney work product privileges and/or for the early disclosure of expert information.
14 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
15 TOPIC NO. 29:
16           The operational costs relating to YOUR MOBILE APP and the revenues and profits

17 received by YOU as a result, directly or indirectly, of the operation of YOUR MOBILE APP.
18 OBJECTIONS TO TOPIC NO. 29:
19           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not

20 limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
21 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
22 further objects to this Topic to the extent it calls for information protected by the attorney-client
23 and/or attorney work product privileges and/or for the early disclosure of expert information.
24 Finally, Defendant objects to this Topic because it is vague, ambiguous, and unintelligible.
25 TOPIC NO. 30:
26           The factual bases for each affirmative defense YOU assert in this ACTION.

27 OBJECTIONS TO TOPIC NO. 30:
28           Defendant objects to this Topic because it is overbroad, unduly burdensome, and/or not
                                                      -14-
     SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
     5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 17 of 18 Page ID
                                  #:1943



     limited in time or scope, and seeks irrelevant and/or private information. Defendant also objects
 2 to this Topic to the extent it calls for legal conclusions or legal contention questions. Defendant
 3 fiirther objects to this Topic to the extent it calls for information protected by the attorney-client
 4 and/or attorney work product privileges and/or for the early disclosure of expert information.
 5 Finally, Defendant objects to this Topic because it is vague，ambiguous，and unintelligible.
 6 Dated: November 20,2019
 7                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 8
                                                                     ，상（一-----
 9                                       By
                                                                   GREGORY F. HURLEY
10
                                                                  Attorneys for Defendant,
11                                                                DOMINO5 S PIZZA LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -15-
     SMRH:4842-3623-                                  DEFENDANT DOMINO PIZZA LLC’S OBJECTIONS TO
     5949.1                               PLAINTIFF ROBLES NOTICE OF FRCP 30(b)(6) DEPOSITION OF PMK
Case 2:16-cv-06599-JGB-E Document 106-2 Filed 10/05/20 Page 18 of 18 Page ID
                                  #:1944



                                           PROOF OF SERVICE

 2                           STATE OF CALIFORNIA. COUNTY OF ORANGE

 3        At the time of service, I was over 18 years of age and not a party to this action. I am
   employed in the County of Orange, State of California. My business address is 650 Town Center
 4 Drive, 4th Floor, Costa Mesa, CA 92626-1993.
 5 On November 20,2019,1 served true copies of the following document(s) described as
   DEFENDANT DOMINO’S PIZZA LLC，S RESPONSES AND OBJECTIONS TO
 6 PLAINTIFF GUILLERMO ROBLES，NOTICE OF TAKING DEPOSITION OF PMK IN
   ACCORDANCE WITH FRCP 30(b)(6) on the interested parties in this action as follows:
 7
                                              SERVICE LIST
 8
   Joseph R. Manning, Jr.，Esq.                            ATTORNEYS FOR PLAINTIFF
 9 Michael  J. Maiming, Esq.                              Guillermo Robles
   MANNING LAW, APC
10 20062 S.W. Birch Street, Ste. 200
   Newport Beach，CA 92660
11 Tel: (949) 200-8755
   Fax: (866) 843-8308
12 adapracticegroup(SUnaiminglawoffice. com

13 Caitlyn J. Scott, Esq.                               Attorneys for Plaintiff
   Strategic Legal Practices, APC                       Guillermo Robles
14 1840 Century Park East, Ste. 430
   Los Angeles, CA 90067
15 (310) 929-4906
   Fax: (310) 929-4986
16 cscott@slpattomev.com

17
18         BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
   persons at the addresses listed in the Service List and placed the envelope for collection and
19 mailing, following our ordinary business practices. I am readily familiar with the firm’s practice
   for collecting and processing correspondence for mailing. On tiie same day that correspondence is
20 placed  for collection and mailing, it is deposited in the ordinary course of business with the United
   States Postal Service, in a sealed envelope with postage fully prepaid. I am a resident or employed
21 in the county where tiie mailing occurred.
22        I declare under penalty of pequry under the laws of the United States of America that the
   foregoing is true and correct and tiiat I am employed in the office of a member of the bar of this
23 Court at whose direction the service was made.
24            Executed on November 20,2019, at Costa Mesa, California.

25
26                                                    （기   &사二s一
                                                      Carrie Strand
                                                                                  、느〕노^김、
                                                                                  J
27
28


     SMRH:4842-3623-5949.1                                                             PROOF OF SERVICE
